DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of the invention of claims 1, 2, 6, and 7 in the reply filed on 11-28-2012 is acknowledged.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-28-2012.
Claim Interpretation
Applicant’s claim 1 requires that it is only the non-plasma state treatment with a gas consisting of fluorine and an inert gas that is performed to impart hydrophilicity.  While this aligns with applicant’s disclosure, applicant also discloses that in order to perform their tests for hydrophilicity, they take the treated substrate out of the chamber (exposing it to air) and then expose it to water [0055-0056], so applicant has no showing of producing their results without such additional steps. As a result, applicant does not appear to consider these steps ones that affect the hydrophilicity of the substrate, that would be excluded from the claims, however, according to Pettigrew (WO2007021814), while fluorine alone is an alternative gas to a mixture of fluorine and oxygen for improving the hydrophilicity of polymers (page 20, lines 1-10), it teaches that subsequent exposure to air and moisture after performing such an exposure of a polymer to a mixture of fluorine with an inert gas, is a significant step in the hydrophilicization process (page 20, line 30 through page 21, line 12).  For examination, Pettigrew will be used in both ways (both without additional steps being used, and with additional air exposure being used, but not being excluded by the claims since applicant does not appear to consider it a significant step) to ensure the record is complete.
Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tojo (JP-3585833, (2004), with the machine translation supplied by applicant) in view of Vyas (US 20080044715) in view of Pettigrew (WO2007021814) as evidenced by or in view of Osada (US 20090130537).
Tojo teaches a method of modifying a resin, which can be in the form of a film, such as a separator for cells or a membrane, to make it hydrophilic [0001-0006].  The process for doing this modification is to contact the resin film to a mixed processing gas containing fluorine atoms and oxygen atoms.  This exposure is taught to give the surface of the resin film hydrophilicity [0008].  The processing gas is taught to be mixed, so it is readily apparent that it was at some point mixed as a preliminary step to some portion of the contacting the substrate to the mixed gas (since the substrate is contacted with the mixed gas, there must be contact between the mixed gas and the substrate after they are mixed [0008], and contains fluorine (at a preferred concentration of 5-15vol%, which lies within applicant’s claimed range), and an inert gas, like nitrogen and argon to the gas mixture [0019].  Though Tojo teaches that it process is not limited to the embodiments of the examples [0028], the examples do not include an example 
MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"  Thus it would have been obvious to a person of ordinary skill in the art at the time of invention to use an oxygen containing gas within applicant's claimed range of 0.001 to 20% by volume (with the balance being the fluorine gas at 5-15vol% and other taught gases, such as the taught inactive gases), since such a selection would be the result of routine optimization.  Moreover, there is no evidence of unexpected results occurring within that range.
Tojo teaches performing its treatment over different time periods, such as between one minute [0032] and 10 minutes [0033]. This exemplified range for treatment overlaps with applicant’s claimed range of 2-5 minutes.  It is noted that applicant's claimed range was not explicitly disclosed within the specification, and so is no disclosure for the existence of any unexpected result within this range, but is a subrange of the disclosed preferred 1 second to 30 minutes, with an endpoint taken from an example that used 5 minutes.
MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Tojo teaches that when the specific gravity of the polymer resin is 1.6 or less, there will be very good diffusion of the reactive gases and the (hydrophilic) surface treatment will be easily obtained.  This range touches applicant's claimed range.  It further teaches that when the specific gravity of the polymer resin is greater than 1.6, crystallinity will increase, so diffusion will not be as good and it will be more difficult to produce the hydrophilic surface treatment [0014]. This range overlaps with applicant’s claimed range.  MPEP 2144.05 states: “In the case where 
Thus it would have been obvious to a person of ordinary skill in the art at the time of invention to perform the process of Tojo on resins, such as ETFE, that have specific gravities greater than 1.6, such as 1.6001, since it is a taught, though not preferred, range for the specific gravity of the resins, with the predicted increasing difficulty (producing either less enhancement of the hydrophilic properties of the film with the same degree of treatment or by performing more treatment to achieve the same level of increase in the hydrophilic properties, compared to some other materials that are easier to treat).
Tojo teaches that the materials desired and suitable for treatment are not just a fluorine resin, but a number of other polymeric materials as well, which must also be reactive with the process gas, since they are taught to be effectively altered by the process gas to make them more hydrophilic [0011].  For instance, it teaches polymethylmethacrylate (PMMA) as one such organic materials (additive) [0011], and PMMA has a methyl and an ester functional group, which is and applicant has (in claim 1) identified as being reactive with the process gas. 
Thus it would have been obvious to a person of ordinary skill in the art at the time of invention specifically use a resin that is the fluorine resin blended with another known effective polymer resin or resins as an additive (such as PMMA with reactive methyl and ester groups), since such other materials were also taught by Tojo to be effective and desirable for this treatment and doing so would produce no more than predictable results.

Tojo is directed towards a method of modifying resin films to make them hydrophilic, so they can be used as a separators for cells, [0001-0006], it teaches that its technique is applicable to a wide variety of resin materials, including Ethylene-ethylene tetrafluoride copolymerization resin (ethylene-tetrafluoroethylene copolymer, ETFE), a fluorine resin, [0011], however, it does not provide examples of other fluorine resins for treatment and use as membrane separators for cells.
Vyas is also directed towards making polymer (and specifically fluoropolymer) materials hydrophilic for use on the fluid distribution channels in (fuel) cells(abstract) these flow channels are likewise are separators in said fuel cells 14, 16, 20, 21(figure 1)[0017].  It likewise teaches making them more hydrophilic by exposing the polymer resin to gases, such as fluorine containing gases and oxygen containing gases, though both are not required, and embodiments using only fluorine are clearly included [0034].  Vyas likewise teaches that copolymers of ethylene and tetrafluoroethylene (ETFE) are desired for modification to make them more hydrophilic so they can be used as these cell separators[0031], however, it further teaches that several other fluoropolymers are desired for modification to make them more hydrophilic so they 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to substitute ETFE for other fluoropolymers in the process of Tojo, such as polyvinylidene fluoride (claim 2) along with the PMMA discussed above, since they were taught to be suitable alternatives to ETFE for gas modification (using gases like fluorine gases, even without oxygen gases) to make them more hydrophilic and then use as the separator in cells, doing so would produce no more than predictable results.
Regarding the language requiring “imparting hydrophilicity …by carrying out a reaction resulting from a treatment consisting of” language.  The examiner first notes that the claim still recites “a method for modifying a fluorine resin film comprising”, so other processing steps outside of those specifically required by the claim are possible, including steps where the substrate is exposed to a gas including oxygen.  Additionally, the claims actually require a step of mixing the fluorine gas together with an oxygen gas, so Tojo’s step of mixing oxygen together with fluorine by first supplying oxygen to the chamber then adding the fluorine gas into the oxygen gas to create a gas mixture is simply the specific mechanism by which Tojo performs the required mixing step and so it is actually fulfilling a claim requirement rather than being an additional step.
Additionally, MPEP 2144.04 (IV) states: "selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results."  Additionally, In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to mix a fluorine containing gas with an inert gas consisting of nitrogen or argon before contacting the fluorine resin film with their mixture (that is to mix them together in the absence of the fluorine resin film, such as to mix fluorine and the pure inert gas before adding their mixture 
Tojo teaches applying its treatment for making polymer materials more hydrophilic for use as separators in cells [0001].  Vyas teaches that hydrophilicity is a property of the surface due to it having a high surface free energy (a high critical surface tension)[0010].  It uses surface treatments, exposing the surface to gases (e.g. oxygen and fluorine containing gases) in order to increase the free energy of the initial surface (increase the critical surface tension) which is an increase in the surface hydrophilicity to the desired level in the final treated film [0034-0035].  
As a result, the critical surface tension of the untreated and treated fluorine resin film is a result effective variable for determining how hydrophilic the surface is, with a practitioner being motivated to have a critical surface tension as high as possible in order to have a more hydrophilic film, which is the purpose of the Tojo treatment.
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of the unmodified fluorine resin film to have a critical surface tension of “18mN/m or more” and for the modified fluorine resin film to have a critical surface tension of “30mN/m or more” through process optimization (with the practitioner wanting each one as high as possible, perhaps even choosing an initial film that has a critical surface tension within this range) in order to have a more hydrophilic film, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Regarding the requirement that the gas consist only of a non-plasma fluorine containing gas and an “inert” gas from applicant’s claimed list, Tojo teaches using non-plasma fluorine and oxygen and an inert gas together, it does not teach if an effect would still be produced without 
It further teaches including inert gases in the gas, such as nitrogen.  It further teaches an exemplary process where simply exposing the polymer surface (such as one that comprises PMMA, which is required by claim 7) to a mixture of fluorine with an inert gas (such as nitrogen) and in concentrations that overlap with applicant’s claimed ranges (e.g. 5% fluorine 95% inert gas) will, at least when eventually exposed to air, will render the surface hydrophilic (page 21, lines 1-20).  It is noted that applicant’s specification teaches exposing the treated polymer to air and moisture (taking it out of the chamber and rinsing it in water) before performing their tests [0055-0056], so applicant appears to have performed this process in all of their examples and as discussed in the claim interpretation section, may be considered to be not excluding such steps from their claims.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to expose the polymer of Tojo to a gas mixture consisting of nitrogen and fluorine in the required amounts in order to increase hydrophilicity of PMMA containing polymers because they were taught to be alternate gases useful to increase the hydrophilicity of such polymers.  As discussed in the claim interpretation section, both interpretations from Pettigrew of this exposure alone and this exposure followed by an air exposure (such as by simply removing the substrate from the chamber) are obvious for increasing the hydrophilicity of the polymer and are both interpreted to read upon the claims.  If applicant can show how the second interpretation does not read upon the claims, the first interpretation is still obvious,
Regarding the requirement that the film that has been treated to enhance hydrophilicity further be exposed to a washing liquid in air at atmospheric pressure in order to remove unreacted fluorine and byproducts, and HF, which are produced by the exposure of the resin film to fluorine gas, Tojo teaches further testing the hydrophilicity of the treated film (which, as discussed above, has been rendered hydrophilic by exposure to fluorine gas) by contacting it with liquid water droplets (which it is readily apparent is under air and atmospheric pressure, since no atmospheric control is taught) in order to measure its hydrophilicity [0021,0044].  Vyas similarly teaches testing the hydrophilicity of the film by dipping it in a liquid solution (which it is readily apparent is under air and atmospheric pressure since no atmospheric control is taught) [0014-0015].  Either of these liquids could be washing liquids.  
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to expose the treated fluorine resin film to a washing liquid under air at atmospheric pressure as taught by Tojo and Vyas in order to measure the hydrophilicity of the treated film, since such tests are taught to be performed on these films.
While Tojo does not indicate if their exposure to fluorine gas would create residual fluorine groups on the resin film surface that water would remove, they are performing the same fluorine gas treatment process as applicant on similar materials as applicant and performing a washing step with water, so the same unreacted fluorine atoms and HF would be expected to be present on the film surface and the similar washing with water as disclosed by applicant (specification [0049]) would be expected to have the same effect as disclosed by applicant.
Additionally, Osada is also directed towards rendering resin films hydrophilic by exposing them to fluorine gas, similarly for cell separator applications [0008-0010], however, it further teaches that such fluorine gas treatments will normally result in residual fluorine groups being present on the film surface, and these groups can be at least partially removed by washing them with water (which it is readily apparent is under air and atmospheric pressure, since no atmospheric control is taught), and doing so is desirable to improve the ability to adhere these hydrophilic films so they can be used in cell separator devices [0012-0014].  
As evidenced by Osada, such residual groups are expected and washing them with water would be expected to remove them.
When a reference discloses the limitations of a claim except for a property, and the Examiner cannot determine if the reference inherently possesses that property (in this case, if Tojo’s exposure of resins to fluorine gas would create residual fluorine gas and HF on the resin film surface that water would remove), the burden is shifted to Applicant(s).  In re Fitzgerald, USPQ 594 and MPEP §2112.  (claims 1 and 7).

Alternately, in view of Osada, it would have been obvious to a person of ordinary skill in the art at the time of invention for the fluorine treatments of Tojo for the surface to have residual fluorine groups left on the resin film and to perform a water wash (in air and under atmospheric pressure) in order to removing residual fluorine groups and so improve these films for use in specific devices.
When a reference discloses the limitations of a claim except for a property, and the Examiner cannot determine if the reference inherently possesses that property (in this case, if Tojo’s exposure of resins to fluorine gas would create residual fluorine gas and HF on the resin film surface that water would remove), the burden is shifted to Applicant(s).  In re Fitzgerald, USPQ 594 and MPEP §2112.  (claims 1 and 7).

Regarding claim 6, Tojo teaches applying its treatment for making polymer materials more hydrophilic for use as separators in cells [0001]. It does not specifically teach a relationship between a critical surface tension (which it is notoriously well known is an expression of the free energy of the surface) of the initial film and its hydrophilicity after the 
Vyas is also directed towards making polymer (fluoropolymer) materials hydrophilic for use on the fluid distribution channels in (fuel) cells(abstract) these flow channels are likewise are separators in said fuel cells 14, 16, 20, 21(figure 1)[0017].  However, Vyas further teaches that hydrophilicity is a property of the surface due to it having a high surface free energy (a high critical surface tension)[0010].  It uses surface treatments, exposing the surface to gases (e.g. oxygen and fluorine containing gases) in order to increase the free energy of the initial surface (increase the critical surface tension) which is an increase in the surface hydrophilicity to the desired level in the final treated film [0034-0035].  
As a result, the critical surface tension of the fluorine resin film before the surface treatment (how hydrophilic it is initially) is a result effective variable for determining the degree of treatment that must be performed in order to increase the hydrophilicity of the surface to a desired level.  The higher the initial critical surface tension the more hydrophilic the less surface treatment will be required to produce the same degree of hydrophilicity.  Putting it another way: the more hydrophilic the film is before surface treatment, the easier it will be (less treatment will be required) for the film to be hydrophilic after the surface treatment.  A practitioner is thus motivated to have an initial critical surface tension as high as possible in order to make it easier to make the surface hydrophilic.  
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of the films initial critical surface tension “18mN/m or more” through process optimization (with the practitioner wanting it as high as possible), since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980)(claim 6). 
Response to Arguments
Applicant's arguments filed 12-07-2021 have been fully considered but they are not persuasive in view of the amended grounds of rejection necessitated by amendment. 
The new limitations have been considered in the office action above.
Tojo and Vyas teaches exposing the substrate to what can be considered washing fluid in order to measure their hydrophilicity, thus it is obvious to do so.  Applicant discloses that fluorine gas treatments leave residual fluorine atoms and HF on the substrate surface which exposure to water will help remove (specification [0049]), so it is expected that the fluorine gas exposure and water washes of Tojo and Vyas will have the same effect.
As shown by Osada, residual fluorine groups were commonly known to be left on the resin surface after hydrophilization by exposure to fluorine gas (as claimed by applicant) and, furthermore, that water washing was used by the prior art to remove them and it is desirable to do so.
Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712